Citation Nr: 0404363	
Decision Date: 02/13/04    Archive Date: 02/23/04

DOCKET NO.  00-13 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased evaluation for a disability 
of the lumbar segment of the spine, currently rated as 40 
percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to the veteran's service-
connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active service from October 1980 to October 
1983.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO), in Los Angeles, 
California.

When the claim was originally before the Board in November 
2001, the issues before the Board included the two on the 
front page of this action along with two issues involving a 
temporary total rating and an issue dealing with an increased 
evaluation for a right ankle disability.  In November 2001, 
the Board issued a Decision/Remand in which it denied the 
veteran's claim for extensions of a temporary total rating.  
With respect to the other three issues, the Board remanded 
the case to the RO for additional development.

Since issuing that Decision/Remand, the veteran has withdrawn 
his appeal with respect to the issue involving the right 
ankle.  Specifically, in February 2003, the veteran submitted 
a VA Form 21-4138, Statement in Support of Claim, in which he 
wrote that he was withdrawing his appeal for an increased 
evaluation for a right ankle disability.  He did not withdraw 
his appeal with respect to the disability of the back and the 
TDIU.  The claim has since been returned to the Board for 
appellate review.




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's lumbar spine disability is manifested by 
complaints of pain, limitation of motion, and tenderness.  
Muscle spasms have not been noted and sciatic neuropathy and 
absent ankle jerk have not been diagnosed.  The veteran 
suffers from recurring attacks that are relieved somewhat 
through medications.

3.  The veteran has establish service connection for a lower 
back disability, rated as 40 percent disabling, a right ankle 
disorder, rated as 20 percent disabling, and wart, rated as 
zero percent disabling.  The combined rating is 50 percent.  

4.  The veteran has undergone vocational rehabilitation 
training through the VA.  He is not unemployable due to his 
service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for a disability of the lumbar segment of the spine have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b), 4.1, 4.2, 4.7, 4.10, Part 4, Diagnostic Code 
5293 (effective prior to, and since, September 23, 2002).

2.  The criteria for entitlement to TDIU benefits have not 
been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 2002); 
38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record reflects that during the veteran's last year of 
active duty service in 1983, he injured his back while 
repelling.  For three months, the veteran complained of pain 
in his lower back.  Nevertheless, after he was released from 
active duty in October 1983, the veteran did not seek VA 
compensation for a back disorder until 1995.  The veteran 
submitted various private medical records concerning 
manifestations and symptoms he was experiencing including a 
medical statement that etiologically linked the veteran's 
then-current back disorder with his military service.  Thus, 
in March 1996, service connection for a lower back disability 
was granted and a 10 percent rating was assigned.  The 10 
percent rating was awarded in accordance with the rating 
criteria found at 38 C.F.R. Part 4, Diagnostic Code 5293 
(1995).  The RO categorized the disability as "lumbosacral 
radiculopathy - protruded lumbar disc".  

In April 1998, the veteran underwent a lumbar laminectomy.  
The medical records concerning this operation were forwarded 
to the RO, which, in turn, granted an increased rating for 
the lower back disability.  The RO raised the disability 
rating from 10 to 20 percent, effective June 20, 1997.  After 
reviewing additional medical records, the RO granted a 
temporary total rating for a time period in 1998.  

Following that rating, the veteran continued to complain 
about his back, and in July 1999, he submitted a VA Form 21-
8940, Veterans Application for Increased Compensation Based 
on Unemployability.  On that form the veteran asserted that 
as a result of his 1998 lumbar laminectomy and the residuals 
thereof, he was unable to maintain gainful employment.  The 
RO then obtained the veteran's VA medical treatment records 
and reviewed those records, along with the statements 
provided by the veteran.  Subsequently the veteran's request 
for a TDIU was denied; except for the temporary total rating 
for convalescent purposes, the veteran's rating for the lower 
back remained at 20 percent.  

In April 1999, the veteran underwent another surgical 
procedure with respect to his lower back.  Those records were 
sent to the RO along with statements provided by the veteran.  
Additionally, the veteran proffered testimony before an RO 
hearing officer with respect to his claim.  The veteran 
repeated his written assertions concerning the pain and 
restrictions he was experiencing as a result of his lower 
back disability.  He again averred that his disabilities were 
hindering his abilities to obtain and maintain gainful 
employment.  After reviewing the evidence, the RO hearing 
officer determined that said evidence did not support the 
veteran's contentions that he was unemployable.  However, the 
RO hearing officer did conclude that the evidence supported a 
40 percent disability rating for the lower back disorder.  
See VA Form 21-6796, Rating Decision, July 24, 2000.  

The Board notes that the claims folder includes a letter 
written by Dr. J. C. Wang, Assistant Professor of Orthopaedic 
Surgery, UCLA Medical Center.  The letter is dated July 11, 
2000.  In that letter, Dr. Wang wrote that the veteran was 
his patient and that he, Dr. Wang, had overseen or perhaps 
performed the April 1999 back surgery.  Dr. Wang reported 
that the veteran was capable of returning to work after a 
period of convalescence but that he would be restricted with 
respect to lifting, bending, or pushing.  Dr. Wang 
hypothesized that the veteran would be able to perform duties 
associated with a sedentary office job.

In May 2001, the veteran underwent a VA orthopedic 
examination in order to determine the extent and severity of 
his lower back disability.  X-ray films of the spine showed:

Laminectomy has been performed at L4 and 
L5 and there has been fusion at L4 
through the sacrum with retention of 
orthopedic hardware.  A stimulator device 
is present.  There is narrowing of the 
L4-5 and L5-S1 intervertebral disc 
spaces.  Degenerative hypertrophic 
lipping is noted anteriorly at the bodies 
of L3 and L4.

The medical examiner reported that the lumbosacral area had a 
normal range of motion and the area was nontender.  The 
doctor did not indicate any other joint findings and straight 
leg raising was negative.  It was further noted that pain, 
incoordination, weakness, fatigue, or lack of endurance did 
not limit the range of motion of the lumbar segment of the 
spine.  Moreover, the examiner opined that the veteran's 
activities would be minimally affected by his lower back 
disability.  

Following that examination, the veteran submitted a written 
statement in support of his claim.  In the document, the 
veteran complained of pain radiating from the lower back into 
his extremities and groin area.  He stated that he was unable 
to walk for long distances and that the activities he did 
perform were limited by the amount of bending, reaching, or 
lifting required by that particular activity.  He claimed 
that he suffered from pain and that all of the symptoms 
produced by his lower back had a severe impact on his ability 
to obtain and maintain gainful employment.  Nevertheless, the 
veteran noted that some of his pain was relieved through 
self-therapy and medications.  

Another VA examination of the veteran's back was performed in 
April 2003.  The examination produced the following results:

On examination of the lumbar spine it 
appeared normal with no muscle spasm, 
weakness or tenderness.  No radiation of 
pain on movement.  There were painful 
movements and range of motion was 
limited.  Straight-leg raise negative 
seated and supine.  No radiculopathy.

LUMBAR RANGE OF MOTION

Flexion			0-95 degrees
[Normal Flexion		0-95 degrees]
Extension			0-30 degrees with 
pain
[Normal Extension		0-35 degrees]
Right Lateral Flexion	0-20 degrees 
with pain
[Normal Right Lateral 
	Flexion		0-40 degrees]
Left Lateral Flexion		0-20 degrees 
with pain
[Normal Left Lateral 
	Flexion		0-40 degrees]
Right Rotation		0-35 degrees
[Normal Right Rotation	0-35 degrees]


Left Rotation			0-35 degrees
[Normal Left Rotation	0-35 degrees]

Deluca is pain.  Range of motion 
additionally not limited by fatigue, 
weakness, lack of endurance or 
incoordination.  No ankylosis.

[The Board notes that the "normals" for range of motion 
were reported in a May 2001 orthopedic examination of the 
veteran.]  The examiner did not find neurological deficits of 
the lower extremities caused by or the result of the 
veteran's lower back disability.  The examiner did not 
suggest or insinuate that the veteran was unable to perform 
work duties associated with a sedentary-type job.

A review of the veteran's VA medical treatment records from 
1999 to the present do confirm his contentions with respect 
to his complaints of pain.  That is, they do show that the 
veteran complained from time to time of pain as a result of 
his back.  They also show the veteran undergoing a second 
operation on the back in April 1999 and the convalescence 
treatments he received thereafter.  However, they do not 
indicate that the veteran was prescribed bed rest or that his 
back caused innumerable incapacitating episodes requiring 
medical treatment.  They also do not suggest that the veteran 
could not work or seek other employment as a result of his 
service-connected back disorder.

As reported, the veteran's back disability has been rated as 
40 percent disabling.  He has asked that his disability be 
rated higher and that a total disability rating based on 
individual unemployability be assigned.  The RO has denied 
the veteran's continued requests and he has appealed to the 
Board for review.

The Board notes that during the course of this appeal, in 
November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  In particular, this 
law redefines the obligations of VA with respect to the duty 
to notify and to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
but not yet final as of that date.  VCAA, Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  See also, 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003).  

With respect to the appellant's claim, VA's duties have been 
fulfilled to the extent possible.  VA must notify the veteran 
of evidence and information necessary to substantiate the 
claim and inform him whether he or VA bears the burden of 
producing or obtaining that evidence or information.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate the 
claim by means of the discussions in the original rating 
decision, the statement of the case (SOC), and the 
supplemental statements of the case (SSOCs).  Specifically, 
in those documents, the appellant has been told that he 
needed to submit evidence supporting his assertions that his 
lower back disability was more disabling than currently 
rated.  He has also been informed that he must submit 
evidence showing that his service-connected disabilities 
prevent him from obtaining and maintaining gainful 
employment.  

VA informed the appellant of which evidence he was to provide 
to VA and which evidence VA would attempt to obtain on his 
behalf.  In this regard, the VA sent the appellant notice of 
the VCAA, in a letter issued in February 2003, which spelled 
out the requirements of the VCAA and what the VA would do to 
assist the veteran.  The VA also informed the appellant that 
it would request records and other evidence, but that it was 
the appellant's responsibility to ensure that the VA received 
the records.  Additionally, in order to ensure that an 
adequate evaluation of the veteran's disability was procured 
and before the VA, the veteran underwent medical evaluations 
of the lower back.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002).  Here, the RO obtained 
the veteran's available medical treatment records.  The 
veteran was also provided a recent medical examination in 
order to assess the severity of the disability at issue.  
Moreover, the veteran provided testimony in support of his 
claim before an RO hearing officer.  It seems clear that the 
VA has given the veteran every opportunity to express his 
opinions with respect to his claim; the VA has obtained all 
known documents that would substantiate the veteran's 
assertions; and, the veteran has undergone an examination so 
that the VA would have a complete picture of the veteran's 
disability.  

The Board notes that the VCAA notification letter sent to the 
veteran in February 2003 properly notified him of his 
statutory rights.  See Paralyzed Veterans of America, et. 
al. v. Secretary of Department of Veterans Affairs (PVA), 345 
F.3d 1334 (Fed. Cir. 2003); Disabled American Veterans, et. 
al. v. Secretary of Department of Veterans Affairs (DAV), 327 
F.3d 1339 (Fed. Cir. 2003).  However, that letter did request 
a response within 30 days, which is contrary to 
38 U.S.C.A. § 5103(b) (West 2002).  Notwithstanding the 
conflict, the veteran did notify VA that he had no further 
evidence to submit and he implied that he wanted his appeal 
to proceed.  Moreover, an amendment to the VCAA was recently 
enacted clarifying that the one-year period within which 
evidence may be submitted does not prohibit VA from making a 
decision on a claim before expiration of that time period.  
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 701, 
117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 38 
U.S.C. §  ____).

Also, in Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. 
January 14, 2003), the United States Court of Appeals for 
Veterans Claims (Court) discussed the statutory requirement 
in 38 U.S.C.A. § 5103(a) that VCAA notice be sent to a 
claimant before the initial adjudication of his claim.  
Satisfying the strict letter holding in Pelegrini would 
require the Board to dismiss every case that did not 
absolutely meet these standards.  Such an action would render 
a rating decision promulgated prior to providing the veteran 
full VCAA notice void ab initio, which in turn would nullify 
the notice of disagreement and substantive appeal filed by 
the veteran.  In other words, strictly following Pelegrini 
would require that the entire rating process be reinitiated 
from the very beginning.  That is, the claimant would be 
provided VCAA notice and an appropriate amount of time to 
respond before an initial rating action.  Following the 
rating decision, the claimant would have to file a new notice 
of disagreement, a new statement of the case would be 
required, and finally, the submission of a new substantive 
appeal by the claimant.  The prior actions of the veteran 
would be nullified by a strict reading of Pelegrini, and 
essentially place the appellant at the end of the line of 
cases waiting to be adjudicated.  

There is no statutory authority that renders the initial 
adjudication of the veteran's claim null and void because of 
lack of strict VCAA compliance.  Furthermore, the Board does 
not believe that voiding the rating decisions is in this 
veteran's best interests.  Simply put, in this case, the 
claimant was provided every opportunity to submit evidence, 
and to attend a hearing at the RO before a hearing officer or 
before a Veterans Law Judge at the RO or in Washington, D.C.  
He was provided with notice of the appropriate law and 
regulations.  He was provided notice of what evidence he 
needed to submit, and notice of what evidence VA would secure 
on his behalf.  He was given ample time to respond.  The 
veteran was not prejudiced because he does not, as the Court 
noted in Pelegrini, have to "overcome an adverse 
determination."  There is no final adverse determination of 
his claim.  The Board does a de novo review of the evidence 
and is not bound by the RO's prior conclusions in this 
matter.  

Hence, not withstanding Pelegrini, to allow the appeal to 
continue would not be prejudicial error to the claimant.  
Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim." Conway v. Principi, No. 03-7072 (Fed. Cir. Jan. 7, 
2004).  Simply put, while perfection is an aspiration, the 
failure to achieve it in the administrative process, as 
elsewhere in life, does not, absent injury, require a repeat 
performance.  Miles v. M/V Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985); see also Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Therefore, for these reasons, 
the Board finds that the intent and purpose of the VCAA were 
satisfied by the notice given to the veteran, and he was not 
prejudiced by any defect in the timing of that notice.

A.  Increased Evaluation

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2003).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2003) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2003) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.7 (2003) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the United States Court 
of Appeals for Veterans Claims (Court), has held that, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Id.; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. §§ 4.1, 4.2 
(2003).  With respect to the issue before the Board, the 
appeal stems from the veteran's disagreement with an 
evaluation assigned after the original grant of service 
connection, and the potential for the assignment of separate, 
or "staged" ratings for separate periods of time, based on 
the facts found, are not for consideration.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2003).

The veteran's lower back disability has been rated pursuant 
to Diagnostic Code 5293.  38 C.F.R. Part 4 (2002).  Under 
this code, a 40 percent evaluation is warranted for severe 
intervertebral disc syndrome with recurring attacks and 
intermittent relief.  A 60 percent evaluation requires 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the disease disc, with little intermittent relief.  

In a precedent opinion, the VA General Counsel has held that 
disabilities rated under 38 C.F.R. § 4.71a, Diagnostic Code 
5293, involved limitation of motion, which warranted 
consideration based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40 and 4.45.  
VAOPGCPREC 36-97.  

The Board also notes that a 50 percent evaluation is 
warranted for unfavorable ankylosis of the lumbar spine under 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5289 
(2003).  Ankylosis is the "immobility and consolidation of a 
joint due to disease, injury, or surgical procedure."  
Colayong v. West, 12 Vet App 524 (1999) (citing DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY (28TH Ed. 1994) at 86.).  The 
medical records indicate that as a result of the lumbar 
laminectomy, two of the veteran's lumbar segments of the 
spine have been fused.  As such, per the definition provided 
above, there is ankylosis.  Nevertheless, unfavorable 
ankylosis has not been diagnosed.  Hence, because unfavorable 
ankylosis of the lumbar segment of the spine has not been 
diagnosed, Diagnostic Code 5289 is not for application.  
38 C.F.R. Part 4 (2003).  

In addition, a 60 percent evaluation is warranted for 
complete bony fixation (ankylosis) of the spine at a 
favorable angle, and for residuals of a fractured vertebra 
with abnormal mobility requiring a neck brace, but without 
cord involvement.  38 C.F.R. § 4.71a, Diagnostic Codes 5285, 
5286 (2003).  Moreover, a 100 percent evaluation is warranted 
for ankylosis of the spine in an unfavorable angle with 
marked deformity and involvement of major joints (Marie- 
Strumpell type) or without other joint involvement (Bechterew 
type).  38 C.F.R. § 4.71a, Diagnostic Code 5286 (2003).  A 
100 percent evaluation is also warranted for residuals of a 
fractured vertebra if there is cord involvement, if the 
claimant is bedridden, or if the condition requires long leg 
braces.  38 C.F.R. § 4.71a, Diagnostic Code 5285 (2003).  
Since the veteran has not suffered a fracture of bones of the 
lumbar segment of the spine or since ankylosis in an 
unfavorable position is not present and because ankylosis of 
the "spine" at a favorable angle has not been reported, 
38 C.F.R. Part 4, Diagnostic Codes 5285 and 5286 (2003) are 
also not pertinent.

Additionally, on September 23, 2002, new rating criteria for 
intervertebral disc syndrome became effective.  67 Fed.Reg. 
54,345 (August 22, 2002) (to be codified at 38 C.F.R. § 
4.71a, Diagnostic Code 5293).  The revised diagnostic code 
now provides for the evaluation of intervertebral disc 
syndrome (pre-operatively or post-operatively) either on the 
total duration of incapacitating episodes over the past 12 
months or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurological 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  The revised regulation defines an incapacitating 
episode as a period of acute signs and symptoms that requires 
bed rest prescribed by a physician and treatment by a 
physician.

Under the "new" Diagnostic Code 5293, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurological signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  These "new" criteria provide that a 20 percent 
rating is warranted when intervertebral disc syndrome is 
characterized by incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months.  A 40 percent rating is warranted 
where there are incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months.  A 60 percent rating is warranted 
where there are incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  It 
is also noted that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using the 
evaluation criteria for the most appropriate diagnostic code 
or codes.  Neurologic disabilities are evaluated separately 
using evaluation criteria for the most appropriate diagnostic 
code or codes.

As to the neurological component, under 38 C.F.R. § 4.124a, 
Diagnostic Code 8520 (2003), for rating sciatic neuropathy, a 
10 percent rating is warranted when the impairment is mild, 
20 percent when moderate, 40 percent when moderately severe, 
60 percent when severe with marked atrophy, and 80 percent 
when there is complete paralysis when the foot dangles and 
drops, no active movement is possible of muscle below the 
knee, flexion of the knee is weakened or (very rarely) lost.

The most recent VA examination reports are definite in the 
conclusions that the veteran is not suffering from sciatic 
neuropathy as a result of his lower back disability.  They 
have also not described any type of neurological symptoms 
attributable to the veteran's disc disorder.  Although the 
veteran does suffer from pain, restriction of motion, and 
occasional tenderness, absent muscle jerks, pronounced 
restriction of motion of the lumbar spine, and other 
neurological findings appropriate to the site of the diseased 
discs have not been found or diagnosed.  The veteran has also 
admitted to VA doctors that the prescribed medications do 
offer some relief to the pain and discomfort.  Additionally, 
none of the medical records suggest or insinuate that the 
veteran has been bedridden solely as a result of his service-
connected lower back disorder.  Moreover, those same records 
do not show that he has been prescribed bed rest for a period 
of six weeks or more by his treating, or any other, 
physician.  

In determining whether an increased evaluation is warranted, 
the VA must determine whether the evidence supports the claim 
or is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case an increased rating must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In 
applying either the new or old diagnostic criteria to the 
symptoms and manifestations currently complained thereof, it 
is the conclusion of the Board that the evidence does not 
support an evaluation in excess of 40 percent pursuant to 38 
C.F.R. Part 4, Diagnostic Code 5293 (effective prior to, and 
since, September 23, 2002).  The veteran does suffer from 
pain and restriction in his range of motion of the back.  
However, neurological findings appropriate to the site of the 
diseased disc have not been reported.  Moreover, the medical 
evidence does not show that the veteran is bedridden or has 
been prescribed bed rest for a period of six weeks or more 
during the year.  Hence, because the symptoms and 
manifestations do not indicate that the veteran's lower back 
disorder is inappropriately rated, an increased evaluation is 
denied.

The Board has also considered whether factors including 
functional impairment and pain as addressed under 38 C.F.R. 
§§ 4.10, 4.40 and 4.45 would warrant a higher rating.  See 
Spurgeon, 10 Vet. App. 194; and DeLuca v. Brown, 8, Vet. App. 
202 (1995).  It is not disputed that the veteran has 
limitation of motion of the lumbar spine, and that there is 
pain on motion.  Yet, the Board finds that the 40 percent 
disability rating adequately compensates him for his 
limitation of motion, pain, and functional loss.  Limited 
motion of the lumbar segment of the spine results in a 
certain level of functional loss.  However, there is a lack 
of objective medical evidence showing that the veteran 
suffers any additional functional loss and/or limitation of 
motion during flare-ups or with use.  Hence, the 40 percent 
disability rating assigned by the RO for this condition is 
correct, and the preponderance of the evidence is against a 
higher evaluation.

Additionally, 38 C.F.R. § 3.321(b)(1) (2003) provides that, 
where the disability picture is so exceptional or unusual 
that the normal provisions of the rating schedule would not 
adequately compensate the veteran for service-connected 
disability, then an extraschedular evaluation will be 
assigned.  If the question of an extraschedular rating is 
raised by the record or by the veteran before the Board, the 
correct course of action for the Board is to raise the issue 
and remand the matter for decision in the first instance by 
the RO.  Bagwell v. Brown, 9 Vet. App. 157, 158 (1996); Floyd 
v. Brown, 9 Vet. App. 88, 94 (1996).  Judicial precedent has 
held that, in the absence of "evidence of 'an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards' . . . the Board [is] not 
required to discuss the possible application of 
§ 3.321(b)(1)."  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  In this instance, the veteran has not raised the 
issue of an extraschedular rating.  Furthermore, there is no 
evidence that the back disability, solely by itself, causes 
marked interference with employment or necessitated frequent 
hospitalization.  As a result, the Board finds that 
consideration of this matter under the provisions of 38 
C.F.R. § 3.321 (2003) is not appropriate.

B.  Total Disability Rating - Individual Unemployability

The veteran has also requested a total disability evaluation 
based on individual unemployability due to his service-
connected disabilities (TDIU).  The veteran is service 
connected for the following disabilities:  the postoperative 
residuals of a lower back disability, rated as 40 percent 
disabling; the postoperative residuals of a right ankle 
disability, rated as 20 percent disabling; and warts on the 
hands, noncompensably rated.  The combined rating is 50 
percent.  The veteran contends that he is unable to maintain 
substantially gainful employment as a result of these 
disabilities.  

Total disability is considered to exist when there is present 
any impairment of mind or body which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) 
(2003).  Total ratings are authorized for any disability or 
combination of disabilities for which the rating schedule 
prescribes a 100 percent evaluation or, with less disability 
where the requirements of 38 C.F.R. § 4.16 (2003) are met.  
See 38 C.F.R. § 3.340(a)(2) (2003). 

Total disability ratings for compensation may be assigned if 
the schedular rating is less than total and the veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that 
if there is only one such disability, such disability shall 
be ratable as 60 percent or more and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. § 
4.16(a) (2003).  Rating boards should submit to the Director, 
Compensation and Pension Service, for extraschedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in paragraph (a).  
38 C.F.R. § 4.16(b) (2003).

If a total disability rating is based on a disability or 
combination of disabilities for which the rating schedule 
provides an evaluation of less than 100 percent, it must be 
determined that the service-connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341(a) (2003).

The veteran does not meet the schedular requirements for a 
total disability rating based on individual unemployability.  
The veteran has been granted service connection for three 
disabilities, and while he does have one disability rated at 
40 percent, he does not have a combined rating of 70 percent 
or more.  The record reflects that the veteran has completed 
one year of college and has experience working in 
construction.  Additionally, and per the veteran's VA 
Vocational Rehabilitation Folder, as a result of his service-
connected disabilities, he has received vocational 
rehabilitation training through the VA.  Specifically, the 
veteran received training in computer office automation and 
graphic design (multimedia and web design).  The veteran has 
not sought further job placement via the VA but has instead 
worked, since September 2001, as an independent contractor.  

The veteran maintains that the manifestations and symptoms 
produced over the years by his lower back and right ankle 
prevent him from obtaining and maintaining gainful 
employment.  A VA doctor has documented that it might be 
difficult for the veteran to work in the construction field 
due to bending, lifting, and walking restrictions caused by 
his various conditions.  However, that same doctor has stated 
that the veteran's disabilities do not prevent him from 
working in an office performing sedentary duties.  Indeed, 
all of the VA medical records indicate that when the lower 
back or ankle areas flare up, the veteran is handicapped.  
However, none of the disabilities affects the veteran's job 
performing abilities.  Moreover, these same doctors, along 
with vocational rehabilitation personnel, have not 
hypothesized that the veteran would be unable to work at a 
sedentary-type job that minimizes the requirements for 
walking or moving or exerting ones self.  

Consequently, it is the Board's opinion that the veteran's 
service-connected disabilities alone are not sufficient to 
produce the veteran's unemployability.  The preponderance of 
the evidence is against the veteran's claim for a TDIU and 
the doctrine of reasonable doubt is not for application.  See 
38 U.S.C.A. § 5107(b) (West 2002).  Accordingly, the 
veteran's claim for a TDIU must be denied.

The RO has not submitted the veteran's case to the Director 
of the Compensation and Pension Service for consideration of 
an extraschedular evaluation.  In this case, the evidence 
does not require such submission.  A clear preponderance of 
the evidence is against a finding that the veteran is unable 
to follow a substantially gainful occupation by reason of his 
service connected disabilities.  See 38 C.F.R. § 4.16(b) 
(2003). 

A review of the medical evidence shows that the veteran 
clearly experiences some employment-related limitation as a 
result of his service-connected disabilities.  However, the 
disability ratings assigned to the veteran compensate him for 
the average impairment of earning capacity.  Therefore, 
pursuant to 38 C.F.R. § 4.16 (2003), a TDIU is not warranted, 
and the veteran's claim is denied.


ORDER

An increased evaluation for a disability of the lumbar 
segment of the spine is denied.  

A TDIU due to the veteran's service-connected disabilities is 
denied.  



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
459
7
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



